Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-13-00648-CV

                                  Mark J. CARRILLO,
                                       Appellant

                                            v.

         DEACON RECRUITING, INC. and Deacon Professional Services, LLC,
                               Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-11039
                     Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED October 23, 2013.


                                             _________________________________
                                             Catherine Stone, Chief Justice